Title: To George Washington from Major General Israel Putnam, 25 June 1777
From: Putnam, Israel
To: Washington, George



Sir,
Peeks Kill [N.Y.] June 25th 1777

since my last nothing material has hapned here—I have sent forward 3 officers & 15 men of Col. Hazens Battn—as all the others were in the Jerseys I tho’t it improper to Detain so small a Detachment.
Genl Glover with several officers have gone to White plains to Look some Conveniant place to encamp—his Brigd. Marches there tomorrow morning. I am Sir Your Obt Hume sert

Israel Putnam

